Citation Nr: 1043269	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  04-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the claim on appeal.

In a December 2006 decision, the Board denied the claim for 
service connection for a chronic low back disability.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2009 
Memorandum Decision, the Court vacated the Board's December 2006 
decision and remanded it for the Board to address the credibility 
of the Veteran's lay statements.

When the case was returned to the Board, the Veteran's 
representative requested that the Veteran be provided with 
another Board hearing (the Veteran had a Board hearing in 
September 2006), which was granted.  A video conference hearing 
was scheduled in December 2009.  There was a misunderstanding, 
and it appeared that the Veteran had failed to report for that 
hearing.  In January 2010, the Board issued a decision denying 
the claim for service connection for a chronic low back 
disability.  That same month, the Veteran's representative 
notified the Board that the Veteran had not been informed of the 
December 2009 hearing and requested that the Board vacate its 
January 2010 decision.  In March 2010, the Board granted the 
Veteran's request and vacated its January 2010 decision and 
remanded the claim for the RO to schedule a video conference 
hearing with the Board.  That hearing was held in June 2010 by 
the undersigned Acting Veterans Law Judge.

Because the Veteran has had two hearings with two, different 
judges, a panel decision must be made in this case.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's allegations of an in-service low back injury 
and continued back pain for the remainder of his service, to 
include being put on light duty, are not credible.

2.  The preponderance of the evidence is against a finding that 
the current low back disability is attributable to service, as 
the two opinions providing a nexus to service are rejected due to 
the reliance upon facts the Board has deemed are not credible.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
that to the extent possible the VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant 
before an initial unfavorable decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the 
February 2004 rating decision on appeal, he was provided notice 
of the VCAA in September 2002.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate a 
claim for service connection, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.

The Board notes that the Veteran has not been provided specific 
notice regarding disability ratings or effective dates.  However, 
because the Board's decision herein denies the claim for service 
connection for a chronic low back disability, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the Veteran 
under the notice requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Additionally, it must be noted that at the time of the Court's 
March 2009 decision, the Veteran had argued that the Secretary 
had not fulfilled its duty to notify the Veteran regarding the 
appropriate law and regulations that applied to his claim.  
Specifically, he argued that the 2002 letter did not adequately 
explain the need for a medical nexus between the Veteran's 
current low back disability and an in-service event.  The Court 
rejected that argument and agreed with the Secretary's argument 
that the 2002 VCAA notice letter advised the Veteran that a 
medical opinion providing a nexus between his current disability 
and an event or injury in service was a necessary component to 
substantiate the claim.  

As to the duty to assist, the Board finds that VA has met this 
duty.  For example, VA obtained VA treatment records and Social 
Security Administration records based upon the Veteran's 1983 
application for disability benefits.  There are other private 
medical records dating from the 1960s to the 1990s that were 
associated with the claims file that appear to have been provided 
by the Veteran.  VA obtained the ship logs for the USS Sierra for 
the period from September 1, 1953, to November 30, 1953 (the 
Veteran claimed he injured his low back in the fall of 1953 while 
onboard the USS Sierra).  

At the time of the Court's March 2009 decision, the Veteran had 
argued that VA had a duty to locate other service members that 
the Veteran had identified by name who could provide "buddy 
statements" corroborating his account of his in-service back 
injury.  The Secretary argued that the duty to assist did not 
extend to locating witnesses, and the Court agreed (strangely, 
however, the Veteran raised this argument again at the June 2010 
Board hearing).  For background purposes, the Veteran had 
provided names of those who he stated witnessed the injury.  See 
January 2003 VA Form 21-4138, Statement in Support of Claim.  VA 
informed the Veteran that he should contact those service members 
and request a buddy statement.  See February 2003 letter.  
Nevertheless, in the September 2004 statement of the case, the RO 
indicated it had attempted to locate the three people the Veteran 
claimed had witnessed his injury.  The RO stated that a search 
revealed that one of the people had died in 1966.  As to the 
other two individuals, the RO stated that an attempt to obtain a 
current address was "unproductive."  Thus, the RO did, in fact, 
attempt to locate these individuals with no success.  See 
September 2004 statement of the case on page 10.

The Veteran was provided with two Board hearings-one in 
September 2006 and one in June 2010.  In Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that the provisions of 38 
C.F.R. § 3.103(c)(2) (2010) require that the RO Decision Review 
Officer (DRO)/Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
As to the September 2006 hearing, the Board finds that these 
duties were met at both hearings.  The Board will address each 
hearing separately.

At the September 2006 hearing, the Veterans Law Judge went into 
detail asking the Veteran about medical records that would 
establish continuity of symptomatology following his service 
discharge.  See Transcript on pages 7-8, 10-12.  The Veteran 
clearly had an understanding that these records would be 
relevant, as he indicated he had tried to obtain the records 
himself but that many of the physicians were deceased and the 
records were not available.  The Veterans Law Judge also asked 
the Veteran about trying to contact the individuals the Veteran 
had claimed witnessed the in-service injury.  Id. on pages 12-13.  
The Veteran clearly had an understanding that these statements 
would be relevant, as he had suggested that statements from these 
individuals be obtained.  See January 2003 VA Form 21-4138.  He 
also stated he had tried to contact these individuals and one of 
them was deceased and the other two he had been unable to 
contact.  The Board finds that the questions asked at the hearing 
provided the Veteran with a full understanding of the issue and 
the fact that corroboration of his back injury in service would 
assist his claim.  

If the Veteran argues that the Veterans Law Judge's statements 
failed to meet either of these duties in Bryant, the Board finds 
that the Veteran has not been prejudiced by this for two reasons.  
One, it is clear from the record that the Veteran has a full 
understanding of the issue on appeal and the type of evidence 
needed to be awarded service connection in this case, as all the 
evidence needed to award the benefit is in the claims file (in-
service injury, current disability, and a nexus to service).  
Thus, the Veteran has actual knowledge of what is needed to be 
awarded service connection.  The issue in this case, however, 
turns on credibility, which the Board will address in detail 
below.  Two, the Veteran was provided with a second Board 
hearing, where the Acting Veterans Law Judge fully explained the 
issue and suggested the submission of evidence that may have been 
overlooked, which is discussed next.

At the June 2010 hearing, the Acting Veterans Law Judge repeated 
the Veteran's contentions regarding the in-service injury, 
continuity of symptomatology, and the fact that the current 
disability is attributable to service.  See Transcript on page 5.  
The Acting Veterans Law Judge suggested the submission of 
statements from those who witnessed the injury.  Id. at page 6.  
Lastly, the Acting Veterans Law Judge stated, "We're really 
concerned about the etiology of your disorder . . . what we 
really need to concentrate on is the origin and its relationship 
to service."  Id. at page 9.  She held the record open for 60 
days (which was extended another 60 days at the request of the 
Veteran) to allow the Veteran to submit additional evidence 
relevant to his claim.  

For the above reasons, the Board finds that, consistent with 
Bryant, the Veterans Law Judge and the Acting Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) at 
both the September 2006 and February 2010 Board hearings, and 
that the Board can adjudicate the claim based on the current 
record.  Lastly, neither the Veteran nor his representative have 
asserted that VA failed to comply with the provisions of 38 
C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct 
of the Board hearings.  

In October 2010, the Veteran submitted additional evidence which 
consisted of service personnel records and evidence that the 
Veteran's discharge had been upgraded.  He also submitted a 
detailed medical examination and opinion from a private 
physician.  The Veteran specifically waived initial consideration 
of that evidence by the RO, and thus the Board may consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2010).

At the June 2010 hearing, the Veteran had indicated he was 
receiving treatment for his back pain by Dr. Kaifas and the 
Acting Veterans Law Judge specifically left the file open to 
allow the Veteran to submit private medical records from this 
physician.  See Transcript on page 9 ("I just want to reiterate 
that we'll be holding the record open for 60 days for [the 
Veteran] to submit some private medical records to include those 
treatment records from Dr. K-a-i-f-a-s along with his physical 
therapist and any other records that he would like to submit in 
support of his claim.").  No private medical records, other than 
the September 2010 medical opinion, were submitted.

The Board finds no basis to remand the claim to obtain those 
records, as it gave the Veteran a total of 120 days to submit 
that evidence, and he failed to provide those records.  The Board 
finds that there is enough evidence in the claims file to decide 
the claim and that these records would have no impact on the 
disposition of the claim.  Specifically, the basis for the denial 
is a finding of fact that the Veteran did not sustain a low back 
injury in service.  Thus, evidence showing a current disability 
or a medical opinion attributing the current disability to 
service has no probative value.  (A further explanation of these 
findings is below.)

We now reach the issue regarding the fact that VA has not 
provided the Veteran with a VA examination in connection with the 
claim for service connection; however, the Board finds that a VA 
examination or medical nexus opinion is not necessary to decide 
the merits of this claim.  In disability compensation claims, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VA Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
(3) an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the VA 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).

As will be described in detail below, the Board finds that the 
Veteran's allegation of an in-service back injury is entirely not 
credible and rejects his statements and testimony as to this 
fact.  Because it finds that there was no credible event, injury, 
or disease in service pertaining to the Veteran's low back, see 
element (2) above, there is no obligation to provide the Veteran 
with a VA examination.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010) (where Board makes finding that lay evidence regarding in-
service event or injury is not credible, VA examination is not 
required).  

The Veteran has been provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include the service treatment records, service personnel 
records, the Veteran's written contentions and testimony at the 
September 2006 and June 2010 Board hearings, the VA and private 
medical records, and the records received from the Social 
Security Administration.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

At the September 2006 Board hearing, the Veteran testified he 
served 16 months in the Navy.  He stated he injured his back in 
service when he was handling some line coming back from 
Guantanamo Bay.  He stated he slipped while he was handling the 
line and hit his back on a fellow soldier's foot.  The Veteran 
stated he was told to go to sick bay, which he did, and was 
examined and given pills and put on light duty.  He claimed that 
his superiors noted that he had problems with his back that he 
(the Veteran) had not taken care of and he went back to sick bay.  
The Veteran stated that he was on light duty from that time until 
he was discharged.  He testified he was seen for his back right 
after he got out of service and subsequently needed surgery.  He 
noted he held off on getting surgery for his back until 1966.  
The Veteran expressed frustration that he was unaware he could 
receive compensation following his service discharge and that his 
back injury had not been documented, which he stated was not his 
fault.

At the June 2010 Board hearing, the Veteran testified he fell 
onboard the USS Sierra, injured his back, and went to sick bay.  
When asked to describe the specific facts, he stated they were 
coming back from Guantanamo Bay and that while handling the line, 
he slipped and fell and hit another soldier's foot.  He stated 
his immediate supervisor witnessed the event, who reported it to 
his superior office.  The Veteran stated he was sent to sick bay, 
given pills, and put on light duty.  He stated he was on light 
duty from this time until service discharge.  The Veteran stated 
that for whatever reason, his back injury was not documented in 
the service records.  He also stated he was unaware he could file 
a claim for service connection for the low back disability.  The 
Veteran denied having any back pain prior to service.  He 
testified he stopped working in 1983.  The Acting Veterans Law 
Judge asked the Veteran if he had had any post service injuries 
to his spine, such as a motor vehicle accident or a work-related 
injury, the Veteran stated, "No."

In the Court's March 2009 Memorandum Decision, it stated that the 
Board, in its December 2006 decision, had made no credibility 
finding and did not discuss the weight of the Veteran's lay 
statements and testimony regarding the in-service injury.  This 
was one of the reasons it vacated the Board's December 2006 
decision (the other reason was the lack of discussion of why the 
Veteran was not entitled to a VA examination, which has been 
addressed above).  Therefore, the following analysis is 
undertaken with consideration of the Court's findings.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for a chronic low back disability.  The 
crux of the Board's denial is based upon the fact that it finds 
the Veteran's allegation of an in-service low back injury and the 
chronic pain thereafter (to include being put on light duty for 
the remainder of his service) to be not credible.  Specifically, 
prior to March 2002-a period of 48 years following service 
discharge-there is nothing in the claims file (and there are 
plenty of records dated prior to 2002) to corroborate that the 
Veteran sustained a low back injury in service.  Also, in 1983, 
the Veteran himself essentially refuted an in-service injury.  
The reasons for this determination follow.

As a reminder, the Veteran claims that the injury to his low back 
occurred in the fall of 1953.  The service treatment records are 
silent for any treatment pertaining to the Veteran's low back.  
When a service member goes to sick bay, there is usually 
documentation of the visit.  In this case, there is no 
documentation of a low back injury in the Veteran's service 
treatment records.  This hurts the Veteran's allegation of an in-
service injury.

Additionally, the separation examination shows that clinical 
evaluation of the spine was normal.  The Veteran had claimed that 
his back injury was severe enough to cause him to be on light 
duty for the remainder of his service, but somehow the examiner 
at the time of the separation examination found that the 
Veteran's spine was "Normal" in May 1954.  Further, on the 
Report of Medical Examination, the Veteran certified he had been 
informed of and understood the provisions of "BuMed INSTRUCTION 
6120.6" by signing the examination report.  Id. (Capitals in 
original.)  In Real vs. US, the U.S. Court of Appeals for the 
Federal Circuit noted that this instruction "informed the 
service member that he had been found to be fit and that if he 
felt that he had any serious medical problems he should so inform 
the examining physician."  906 F.2d 1557, 1559 (Fed. Cir. 1990).  
This hurts the Veteran's claim of a chronic low back disability 
in service.  If the Veteran's back had been bothering him for six 
months, it would seem logical that he would have spoken up when 
provided with the BuMed Instructions, which specifically relate 
to fitness.  The fact that he signed the examination report 
without reporting chronic low back pain is evidence against his 
allegation of chronic back pain in the latter part of his 
service.

Besides that the service treatment records fail to show any sort 
of low back injury, the service personnel records that the 
Veteran recently submitted also do not indicate that the Veteran 
sustained a low back injury or had chronic low back pain towards 
the end of his service.  For example, in a statement the Veteran 
wrote in service, he stated the following:

After boot camp I reported to the U.S.S. Sierra 
(AD-18) on 3 April, 1953.  I was assigned to the 
First Division and stayed there about one month.  
From there I was transferred to the Seaman Guard 
Division.  In the Seaman Guard Division I was 
appointed to stand orderly watches for the 
Captain and Executive Officer.  When ComDesFlot 
Four came aboard I was assigned to stand 
Admiral's watches for Admiral C[].  After 
completion of a Caribbean cruise with the 
U.S.S. Sierra I resumed my old duties of 
working about the decks and standing watches 
for Admiral C[].  When Admiral C[] was 
relieved by Admiral L[] I continued to stand 
Admiral's watches.  

See Memorandum to "Chief of Naval Personnel."  (Bold and 
italics added.)  (There is no date on the statement, but it is 
clear from the content and from the proceedings that occurred in 
1954 that this was written in close proximity to the Veteran's 
service discharge in May 1954, which would be after the alleged 
injury.)

Based on the Veteran's own words while still in service, it 
appears that his duties following the Caribbean cruise, which was 
likely when the USS Sierra returned from Guantanamo Bay, had not 
been changed to light duty.  The Veteran himself pointed out that 
he resumed his old duties, which is evidence against his 
allegation that he was put on light duty following a back injury.  
The facts presented by the Veteran in this document are accorded 
significantly high probative value, as they were made 
contemporaneously with his service, which statements tend to be 
credible.  They contradict the Veteran's current allegations, and 
this negatively impacts the Veteran's credibility.

VA obtained the ship logs from the USS Sierra from September 1, 
1953, to November 30, 1953.  The Veteran has claimed that somehow 
his injury failed to be documented in the ship logs.  The Board 
finds this difficult to believe.  It has poured through every 
page of each of the daily logs.  The reports occur in four-hour 
intervals and cover a 24-hour period.  They are detailed 
descriptions of what happened on the USS Sierra on a particular 
day at a particular time.  For example, each time an injury was 
reported, the writer described the injury sustained, the 
diagnosis, the treatment, and the disposition.  See, e.g. 
September 1, 1953; September 20, 1953; October 7, 1953; October 
29, 1953; and November 2, 1953, entries.  Each time a service 
member reported late to duty, the writer indicated the exact 
amount of time the service member had been absent without leave.  
See, e.g., September 4, 1953, entry showing that service member 
had been absent without leave for two days, 17 hours, and 15 
minutes.  The Veteran claims that one of the people who witnessed 
his injury was CJA.  The ship logs show multiple entries written 
by CJA.  For example, in September, CJA wrote 14 entries, in 
October he wrote 11 entries, and in November he wrote 1 entry.  
Had CJA witnessed the Veteran's back injury, the Board finds that 
such would have been documented in the ship logs.  

There were approximately 10 injuries reported from September 1 to 
November 30, 1953.  The Veteran claims that he was treated at 
sick bay and given light duty.  Again, in each of the entries 
addressing an injury, the writer was able to state the details of 
the injury.  It just seems incredible that the Veteran's injury 
somehow did not make it into the ship logs, particularly when his 
injury was witnessed by someone who regularly wrote the ship log 
entries.  CJA must have had a full understanding of the need to 
document injuries that occurred on the ship.  The Veteran claims 
that he was both seen at sick bay and put on light duty.  Based 
on the frequency of the reports (six reports a day) and the 
detailed findings made in the entries, the Board finds that the 
reason the Veteran's injury is not documented in the ship logs is 
because he did not injure his low back while onboard the USS 
Sierra.

Further supporting this finding are the post service medical 
records.  The Veteran clearly had a severe enough low back 
disability in 1966 to have to undergo surgery.  However, at no 
time in the 1966, 1967, 1968, 1969, 1970, 1977, 1983, 1999, and 
2000 private medical records (and 2001 VA treatment record) did 
the Veteran ever attribute the onset of his low back pain or 
disability to an injury in service.  In fact, when the onset of 
the back disability was addressed, it was attributed to a period 
following service.  For example, a July 1966 private medical 
record shows that the examiner wrote, "[T]his patient has been 
seen back in 1956 for [persistent left leg pain.]"  The examiner 
noted that the doctor who had treated him at that time thought it 
was a herniated disc.  This is the earliest date ever reported as 
to the onset of the low back pain (most of the private medical 
records indicate that the start of the low back and leg pain was 
in 1966, which was when the Veteran underwent his first back 
surgery), which post dates the Veteran's service.  When examiners 
described the Veteran's past medical history in various medical 
records, there was no report of an in-service back injury.  This 
further hurts the Veteran's current allegation of an in-service 
low back injury.

In a March 1970 private medical record, the examiner wrote, 
"This patient first had low back and left leg pain in 1960."  
In the Veteran's 1983 application for Social Security 
Administration disability benefits, when asked what were his 
disabling conditions, he listed right hand arthritis, back 
injury, right shoulder injury, left knee injury.  See Disability 
Report, Part D.  When asked, "When did your condition first 
bother you?," the Veteran wrote June 1960.  Id. at Part I(1).  
The Board has accorded this statement from the Veteran very high 
probative value and finds as a fact that this was when the 
Veteran first experienced back pain.  It has accorded this 
statement high probative value for multiple reasons.  

One, this application was completed well before the Veteran filed 
his claim for service connection for a low back disability, and 
thus there was no incentive to allege it began during service.  
Two, the Veteran himself completed this form, as opposed to an 
examiner reporting what the Veteran told the examiner.  Three, 
the Veteran attested to the truth of the statement when he signed 
the Disability Report.  Id. under Part VI ("I certify that the 
above statements are true.").  Four, it is entirely consistent 
with the service treatment records, the service personnel 
records, the ship logs, and the post service medical records 
created contemporaneously with the Veteran's back complaints, all 
of which fail to show that an in-service injury occurred to the 
Veteran's low back.  Stated differently, the reason the injury is 
not documented in the service treatment records, the service 
personnel records, or the ship logs is because no injury occurred 
at that time.  The reason the in-service injury is not documented 
in the post service private medical records from the 1960s is 
because there was no in-service injury that was the start of the 
Veteran's low back problems.  Rather, something happened in 1960 
(or, no earlier than 1956) that was the start of the Veteran's 
low back problems.  The Board finds as a fact that there was no 
in-service injury to the Veteran's low back in 1953 (or at any 
time during his service until discharge in 1954).  

The Board is aware that the Veteran listed multiple disabilities 
on the Social Security Administration application, and could have 
been alleging that one of the other disabilities had had its 
onset in 1960.  Nevertheless, the Veteran had an opportunity to 
state when one of those disabilities first had its onset, and the 
earliest date he provided was a date that post dates his service.  
The Board can only conclude that the back injury post dated 
service, otherwise, an earlier date would have been provided.

The first time the Veteran ever reported having sustained an in-
service low back injury was in March 2002-48 years following 
service discharge and right before he submitted the claim for 
service connection for a low back disability.  The Board rejects 
the Veteran's allegation because it is inconsistent with 
statements he had made previously when not seeking monetary 
benefits from VA.  Again, in 1983, when the Veteran filed his 
claim for Social Security Administration disability benefits, he 
wrote that the onset of his back injury was in June 1960-not a 
date during his service.  The Veteran's allegation is simply not 
credible when viewed with all the other evidence of record for 
the reasons described in detail above.  The absence of evidence 
in support of an alleged fact when there are plenty of records 
dated between 1953 and 2001 is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  

Further, the Veteran sustained injuries at work in 1983, and 
subsequently filed a claim for Social Security Administration 
disability benefits based in part on the 1983 injuries.  In a 
June 1983 private medical record from Dr. Brinkman, he stated 
that he had seen the Veteran in March 1983 following a February 
28, 1983, injury where the Veteran had "slipped out and he had 
pain across his back.  He had a second injury apparently on the 
16th of March.  Since this time[,] he has had back and leg pain 
and also pain in the scapula region."  In an August 1983 letter 
to an attorney from one of the Veteran's treating physicians, he 
stated, "[The Veteran] called my office in March 1983 for advice 
concerning a recent back injury at work."  The physician 
indicated he had referred the Veteran to Dr. Brinkman.  

The reason the Board is pointing out these facts is because at 
the June 2010 Board hearing, the Acting Veterans Law Judge 
specifically asked the Veteran if he had sustained any injuries 
to his back after service.  The Veteran stated under oath, 
"No."  See Transcript on page 6.  The Veteran's answer is 
clearly a misrepresentation of the facts, which has further hurt 
his credibility.  To the Social Security Administration in 1983, 
the Veteran reported a low back injury at that time; but to VA in 
2010, he did not sustain a post service low back injury.  These 
are entirely inconsistent statements and only confirms the 
Board's finding that the Veteran's allegation of having sustained 
an in-service injury is not credible.

The Board is aware that the 1983 injuries involved the Veteran's 
left knee; however, it is clear from the Social Security 
Administration records that the falls impacted the Veteran's low 
back as well, as described in the medical records from 
Dr. Brinkman and the other Social Security Administration 
records.  

There are two medical opinions attributing the current low back 
disability to the alleged in-service injury.  In an August 2002 
letter, Dr. Desai stated that based upon the Veteran's history of 
injury while he was in the service in 1954 with symptoms of back 
and leg pain, "[I]t is certainly possible that your fall while 
on active duty contributed to the subsequent problems resulting 
in multiple lumbar spine surgeries in the 1960s up until the 
present."  He indicated that the Veteran reported he had had 
back and leg pain at the time of the initial injury up until his 
first surgery in 1966.  In a September 2010 letter, Dr. Graf 
reported the alleged in-service injury in detail and concluded 
there was a direct causal link to the in-service injury and the 
Veteran's current low back disability.

The Board has accorded both medical opinions no probative value 
because they are based on the Veteran's statements of having 
sustained an in-service low back injury with chronic back and leg 
pain thereafter, which fact the Board rejects for the reasons 
described above in detail.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  Stated differently, the 
Board rejects these medical opinions in their entirety because 
the premise upon which they are based is inaccurate.  

Accordingly, for the reason stated above, the Board concludes 
that the preponderance of the evidence of the evidence is against 
the claim for service connection for a low back disability.  In 
light of the evidence preponderating against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and service 
connection is denied.  38 U.S.C.A. § 5107(b).  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic low back disability is denied.



			
	DEBORAH W. SINGLETON	CHERYL L. MASON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



_________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


